EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5, line 9, please change “a body have” to --a body having--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 5, the prior art of record does not disclose or suggest a kit for extracting a tissue specimen that includes a specimen container with a plurality of ribs depending from the proximal rim including a series of mechanical interfaces associated therewith and extending therealong, a cutting guard with at least one mechanical interface configured to engage one of the series of mechanical interfaces of one of the plurality of ribs of the specimen container. Although the closest art, Kleyman (US 2013/0225933A1) and Kessler et al. (US 2017/0224321) describe the components of the kit as claimed, it would not be reasonable to combine due to the mechanical interfaces of the cutting guard and the mechanical interfaces of the plurality of ribs on the specimen container being operably associated to selectively engage one another. 
Kleyman discloses a specimen container (Fig. 5; 10) with a proximal rim (please see annotated figure below) that operably supports a specimen bag, a plurality of ribs (146) depending from the rim including a series of mechanical interfaces (148) associated therewith and extending therealong. Kleyman does not disclose a kit with a cutting guard having a distal end configured for insertion within the specimen container, at least one mechanical interface operably associated with the body of the cutting guard configured to selectively engage one of the series of mechanical interfaces of one of the plurality of ribs of the specimen container. No other references or reasonable combination thereof could be found which disclose or suggest these features in combination with the other claimed limitations.

[AltContent: textbox (See figure to the left. The top solid arrow points to the proximal rim from which the plurality of ribs depend from. The bottom solid arrow points to the specimen bag. The dashed arrow points to the internal cavity.)]
    PNG
    media_image1.png
    404
    351
    media_image1.png
    Greyscale

Kessler discloses a kit for extracting tissue comprising a specimen container (18) including a proximal rim (20; Fig. 1) and a bag (18) supported by the rim and a cutting guard (28) with a proximal and distal ends (Figs. 2, 40, 42) and an opening for use with surgical instruments (lumen 38) and at least one mechanical interface operably associated with the body of the cutting guard (Figs. 2-6, 7-10). The top flange 40 may include features such as apertures for passing the tether 22 and securing the guard to the bag [0278]. However, Kessler does not disclose a specimen container including a plurality of ribs depending from the proximal rim including a series of mechanical interfaces associated therewith and extending therealong. No other references or reasonable combination thereof could be found which disclose or suggest these features in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771